DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 and 23-24 have been rejected.

Response to Arguments1
IDS
Applicant submits that an English Abstract comports with Rule 98. Rm. at 20. MPEP 609.05(b) cites to Semiconductor Energy Laboratory Co. v. Samsung Electronics Co., 204 F.3d 1368, 1377-78, 54 USPQ2d 1001, 1008 (Fed. Cir. 2000) and holds: “The examiner should not make any comment such as that the non-English language information has only been considered to the extent understood, since this fact is inherent.” (Emphasis added.) Examiner has noted and considered the English Abstract but the other non-English portions are not considered. 
Additionally, Applicant alleges that the search report comports with the IDS requirements. Document “Other reference-Patent/Application/Search Documents” dated 06/27/2018 is in Japanese, not English. English is required for a search report. MPEP 609.04(b)(V) (“A copy of a foreign search report need not be submitted…where the non-English language information is cited.”).
Objections
Applicant submits: “For the record, this reformatting is not intended to change the underlying meaning, construction, or interpretation of the combination of limitations by the claims.” Rm. at 21. A review of the record as a whole, however, shows that the Examiner engaged in an affirmative construction for the purposes of §§101 and 103. Non-Final Rejection (12/14/2021) at para. 8 (“Failure to traverse this construction will amount to a concession.”). Come now, Applicant avers that the scope and content of claims 1 and 2 are different when there was no challenge to the claim construction under §§101 and 103. This is a materially inconsistent position. Objection is maintained as Applicant has not answer Examiner contention.
Drawings
The objection is held in abeyance.
101
Claim 1 continues to be directed towards a Western Union Transfers. This is an abstract idea. The computer technology merely automates and implements the abstract idea. The additional elements of mathematical operations do not improve the computer technology. Also, the additional elements of computer technology merely automate the abstract idea. Therefore, the abstract idea is not integrated into a practical application. The processor merely automates and implements the abstract idea to perform the functions. The devices do not provide meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment, the claim continues to be non-statutory. See Alice Corp. v. CLS Bank International, 573 U.S. __, 134 S. Ct. 2347 (2014).
With respect to Applicant arguments, Applicant has not address Examiner claim construction for the purposes of §101. Non-Final Rejection (12/14/2021) at para. 8. Assuming arguendo that a reasonable meaning can be ascribed, the additional elements as constructed do not integrate into a practical application. Generating a OTP is not inventive and is an abstract idea.
112(b)
Arguments not made are waived. Examiner has outlined detail section below whereas Applicant has made general statements which are not in response to the labels corresponding to 112(b). Rm. at 27.
103
Applicant submits that “Ramanathan is quite different form the present invention.” Rm. at 28. Applicant points to Ramanathan and explains some subsidiary facts. Rm. at 29. Applicant has not pointed to any claim language. Examiner is rejecting the claims, not the Specification. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, Applicant is relying on Figs. 1 and 2 of Ramanathan. Rm. at 27. Examiner is using Figure. 7. Applicant emphasizes “transmitted from the payer financial institution computer system 130 to payer computing device 110.” Rm. at 29 (emphasis omitted). Applicant has not pointed to any claim language.
Lastly, Applicant has not pointed to Examiner’s claim construction. Non-Final Rejection (12/14/2021) at para. 8. Examiner is rejecting the claims.

Claim Objections
Claim 1 and 2 are objected to because of the following informalities: 
Information Disclosure Statement
The information disclosure statement filed 06/27/2018 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claims 1 and 2 are required to be in semicolon form and paragraphed. MPEP 608.01(m) (citing 37 CFR 1.75(i)) requires that all elements be paragraphed and in semicolon form. Further, “plural indentations to further segregate subcombinations or related steps” are desired. (MPEP 608.01(m).) Paragraph should look similar to Examiner’s below. Failure to comply may lead to noncompliance. The objection is to not be held in abeyance. 
Claim 1 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2, or vice versa. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Examiner notes, that cutting in favor of duplicate, is that Applicant does not separately argue instant claims submitted 11/10/2021, nor did they separately argue them on 06/09/2021.
Appropriate correction is required. All replies must be responsive. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one drawing must show the “deposit balance recording unit.” For example, Fig. 6 Item 220 is the “control unit” for the “settlement device 200.” Instant Spec. at p. 57. However, the claim language of “deposit balance recording unit” cannot be found in Fig. 6.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In order to meet the requirements of Rule 83(a) is new sheet may be required. Fig. 15 should be updated and entered in as a new sheet with a new figure number as Fig. 15 is currently deficient. Specifically, Fig. 15 does not show at least: OTP generation unit, deposit balance recording unit, and the like. Elements not claims should not be shown in the new drawing.
Also, element (i), identified below, of “[(i)] and a settlement device OTP generation unit that generates a one-time password identical to the one-time password which is generated in the user terminal” is not supported by Fig. 15. That is, the settlement device should show the OTP generation therein and show a OTP being generated.
Examiner’s Comment 
Applicant does not separately argue claims 1 and 2. Examiner is annotating the claim 1 below:
[(a)] a user terminal used by a user, comprising user terminal input means that accepts input of information, user terminal transmission and reception means that performs transmission and reception of data via a predetermined network, and user terminal information processing means that performs information processing;
[(b)] a settlement device that performs settlement of the user's payment, comprising settlement device transmission and reception means that performs transmission and reception of the data via the network, and settlement device information processing means that performs information processing; and
[(c)] a settlement terminal managed by a recipient of the payment from the user, comprising settlement terminal input means that accepts the input of the information, and settlement terminal transmission and reception means that performs transmission and reception of the data via the network,
[(d)] wherein each of the user terminal, the settlement device, and the settlement terminal is capable of connecting to the network,
[(e)] wherein the user terminal is capable of inputting amount information that is information identifying an amount to be settled, with the user terminal input means, and transmits the amount information and user information that is information identifying the user who performs the payment of the amount identified by the amount information, to the settlement device via the network with the user terminal transmission and reception means;
[(f)] and moreover, the user terminal information processing means comprises a user terminal OTP generation unit that generates a one-time password,
[(g)] wherein the settlement device comprises a deposit balance recording unit that records deposit balance information identifying each user's deposit balance,
[(g1)] and also receives the amount information and the user information from the user terminal with the settlement device transmission and reception means;
[(g2)] the settlement device information processing means comprises a credit determination unit that, if the settlement device transmission and reception means has received the amount information and the user information,
[(g3)] executes credit determination that is determination of whether or not the settlement of the payment of the amount identified by the amount information for the user identified by the user information is possible,
[(g4)] based on whether or not the deposit balance identified by the deposit balance information read out from the deposit balance recording unit is equal to or larger than the amount identified by the amount information,
[(g5)] and if it is determined in the credit determination that the deposit balance identified by the deposit balance information is equal to or larger than the amount identified by the amount information, and that the settlement is possible,
[(g6)] generates temporary permission information that is information indicating the determination; 
[(h)] the settlement device information processing means also comprises a final determination unit that performs final determination of the settlement,
[(i)] and a settlement device OTP generation unit that generates a one-time password identical to the one-time password which is generated in the user terminal;
[(i1)] and the settlement device transmission and reception means transmits the temporary permission information generated by the credit determination unit to the user terminal via the network, and
[(i2)] wherein when the temporary permission information is accepted from the settlement device by the user terminal at the user terminal transmission and reception means,
[(j)] the user terminal OTP generation unit generates the one-time password;
[(k)] if the one-time password generated in the user terminal has been from passed from the user terminal to the settlement terminal by inputting the one-time password into the settlement terminal input means of the settlement terminal,
[(l)] and the settlement terminal has sent the one-time password from the settlement terminal transmission and reception means to the settlement device via the network, on a condition that the one-time password received by the settlement device from the settlement terminal has matched the one-time password generated in the settlement device OTP generation unit of the settlement device at the same time as the generation of the temporary permission information in the credit determination unit of the settlement device or later,
[(m)] the final determination unit of the settlement device permits the payment from the user of the user terminal to an administrator of the settlement terminal with the one-time password; and moreover,
[(n)] the settlement device information processing means subtracts an amount used for the permitted payment from the user's deposit balance recorded in the deposit balance recording unit.

(end.)

Claim Language
Evidence
BRI
[(a)] a user terminal used by a user, comprising user terminal input means that accepts input of information, user terminal transmission and reception means that performs transmission and reception of data via a predetermined network, and user terminal information processing means that performs information processing;
“input information” is already recite in element (e) below and is duplicative. Transmission and reception is also duplicative as this language is in element (e) below. 
The language of “accepts input” is already in element (e). The language for the network is duplicative and can be found in element (d).
a user terminal 
[(b)] a settlement device that performs settlement of the user's payment, comprising settlement device transmission and reception means that performs transmission and reception of the data via the network, and settlement device information processing means that performs information processing; and
Same logic applies for element (a).
a settlement device
[(c)] a settlement terminal managed by a recipient of the payment from the user, comprising settlement terminal input means that accepts the input of the information, and settlement terminal transmission and reception means that performs transmission and reception of the data via the network,
Same logic applies for element (a).
a settlement terminal
[(d)] wherein each of the user terminal, the settlement device, and the settlement terminal is capable of connecting to the network,
“capable” is narrowed by virtual of the devices being on and communicating on the network.
wherein the user terminal, settlement device, and settlement terminal are connect to a network
[(e)] wherein the user terminal is capable of inputting amount information that is information identifying an amount to be settled, with the user terminal input means, and transmits the amount information and user information that is information identifying the user who performs the payment of the amount identified by the amount information, to the settlement device via the network with the user terminal transmission and reception means;
Fig. 9 Item 911 and p. 116.
wherein the user terminal is configured to (i) receive a settlement amount, (ii) transmit to the settlement device the settlement amount and user’s identity;
[(f)] and moreover, the user terminal information processing means comprises a user terminal OTP generation unit that generates a one-time password,
Fig. 4
wherein the user terminal comprises a user terminal OTP generation unit
[(g)] wherein the settlement device comprises a deposit balance recording unit that records deposit balance information identifying each user's deposit balance,
No corresponding figure for deposit balance recording unit.2 p. 57.
wherein the settle device comprises a recording unit for identifying a user balance;
[(g1)] and also receives the amount information and the user information from the user terminal with the settlement device transmission and reception means;
Instant Claim has two elements wrapped into one. The Settle device is interposed between the user terminal and settlement terminal. Fig. 15.
Wherein the user terminal transmits account information and user information to the settlement device;
Wherein the settlement device transmits account information and user information to the settlement terminal
[(g2)] the settlement device information processing means comprises a credit determination unit that, if the settlement device transmission and reception means has received the amount information and the user information,
Credit determination unit in p. 61. P. 61 discloses: “The credit determination is determination of whether or not the settlement of the payment...is possible.” Additionally, p. 61 discloses non preferable language of “also includes...authentication....”
Based on receiving the amount and user information, authenticate the user and determine whether the user has sufficient funds;
[(g3)] executes credit determination that is determination of whether or not the settlement of the payment of the amount identified by the amount information for the user identified by the user information is possible,
p. 61; see also p. 64.
Duplicative in view of g2
[(g4)] based on whether or not the deposit balance identified by the deposit balance information read out from the deposit balance recording unit is equal to or larger than the amount identified by the amount information,
p. 64
wherein sufficient funds includes a balance equal to or greater than the request amount;
[(g5)] and if it is determined in the credit determination that the deposit balance identified by the deposit balance information is equal to or larger than the amount identified by the amount information, and that the settlement is possible,
p. 64
Duplicative in view of g2, g3, and g4.
[(g6)] generates temporary permission information that is information indicating the determination; 
p. 64-65 and Fig. 15 Item S924.
Generates temporary permission information
[(h)] the settlement device information processing means also comprises a final determination unit that performs final determination of the settlement,

Settlement device performs final determination
[(i)] and a settlement device OTP generation unit that generates a one-time password identical to the one-time password which is generated in the user terminal;
The language of “generated” does not appear to be amenable to a construction in view of element (j). It is unclear when the OTP password is generation at the user terminal.
Not amenable to a construction. For compact prosecution: Settlement device generation a one time password equal to the one time password. 
[(i1)] and the settlement device transmission and reception means transmits the temporary permission information generated by the credit determination unit to the user terminal via the network, and

Settlement device transmits temporary permission information to the user terminal;
[(i2)] wherein when the temporary permission information is accepted from the settlement device by the user terminal at the user terminal transmission and reception means,
Duplicative in view of element (i1)
duplicative
[(j)] the user terminal OTP generation unit generates the one-time password;
Indefinite in view of element (i). Fig. 15 does not remedy. 

[(k)] if the one-time password generated in the user terminal has been from passed from the user terminal to the settlement terminal by inputting the one-time password into the settlement terminal input means of the settlement terminal,
Fig. 15 Item 915 and 931.
Sending the one time password from the user terminal to the settlement device.
[(l)] and the settlement terminal has sent the one-time password from the settlement terminal transmission and reception means to the settlement device via the network, on a condition that the one-time password received by the settlement device from the settlement terminal has matched the one-time password generated in the settlement device OTP generation unit of the settlement device at the same time as the generation of the temporary permission information in the credit determination unit of the settlement device or later,
Fig. 15 item 915. Fig. 15 does not show the settlement terminal having a generated OTP. It is the user terminal that generation the OTP in 915.
Fig. 15 does not show a “match” done by the settlement device.
Indefinite.
Indefinite. For prosecution: Transmitting, by the settlement terminal to the settlement device, the OTP.
[(m)] the final determination unit of the settlement device permits the payment from the user of the user terminal to an administrator of the settlement terminal with the one-time password; and moreover,

Allowing payment by the settlement device from a user to an administrator
[(n)] the settlement device information processing means subtracts an amount used for the permitted payment from the user's deposit balance recorded in the deposit balance recording unit.

Subtracting by the settlement device the amount from the balance.



For the purposes of §101, the claims are interpreted as follows:
a user terminal, wherein the user terminal comprises a user terminal OTP generation unit;
a settlement device, wherein the settle device comprises a recording unit for identifying a user balance;
a settlement terminal;
wherein the user terminal, settlement device, and settlement terminal are connected to a network;
wherein the user terminal is configured to:
(i) receive a settlement amount;
(ii) transmit to the settlement device (a) the settlement amount, (b) account information, and (c) user’s identity;
(iii) generate a one-time password;
(iv) sending the one-time password from the user terminal to the settlement terminal;
wherein the settlement device is configured to:
(i) based on receiving the settlement amount, account information, and the user’s identity, authenticate the user and determine whether the user has sufficient funds; 
wherein sufficient funds include a balance equal to or greater than the request amount;
(ii) generate temporary permission information;
(iii) transmit temporary permission information to the user terminal;
(iv) generate a one-time password equal to the one-time password associated with the user’s terminal;
(v) performing final determination;
(vi) subtracting by the settlement device the amount from the user’s balance;
(vii) allowing payment to an administrator;
wherein the settlement terminal is configured to:
(i) transmit to the settlement device the user terminal’s one-time password.
(end.)
Failure to traverse this construction will amount to a concession.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-2 and dependents are directed to a system. Therefore, these claims fall within the four statutory categories of invention. 
Under BRI identified above, the claims are directed towards escrow payments using a unique passcode similar to Western Union payments or the like. Claims are directed towards “(i) receive a settlement amount;(ii) transmit to the settlement device (a) the settlement amount, (b) account information, and (c) user’s identity;(iii) generate a one-time password;(iv) sending the one-time password from the user terminal to the settlement terminal; (i) based on receiving the settlement amount, account information, and the user’s identity, authenticate the user and determine whether the user has sufficient funds; wherein sufficient funds includes a balance equal to or greater than the request amount;(ii) generate temporary permission information;(iii) transmit temporary permission information to the user terminal;(iv) generate a one-time password equal to the one-time password associated with the user’s terminal;(v) performing final determination;(vi) subtracting by the settlement device the amount from the user’s balance;(vii) allowing payment to an administrator; (i) transmit to the settlement device the user terminal’s one-time password.” which are grouped within the “certain methods of organizing human activity.”. The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Examiner is further relying on the drafting effort analysis outlined in the PEG. The claims as a whole are directed towards a simple settlement like Western Union or other escrow service. The instant claims are prolix in fashion as a drafting effort as an attempt to create artificial “additional elements.” These artificial additional elements include at least : (i) all the units which immaterially link the abstract idea and (ii) all the duplicative language outlined by the Examiner above. Further, Applicant takes simple concepts such as entering general information into a computer and uses lengthy language such as “input means that accept input of information [...] that is information identifying an amount to be settled, with the user terminal input means....” This language and others can simply distilled into “entering user information.”
Further, Examiner is relying on the pen and paper test in the PEG. Applicant submits “the user terminal orally informs the administrator of the settlement terminal.” Rm. at 20 (Examiner’s emphasis). That is, using Applicant own characterization, the invention can be practiced by pen/paper or noncomputational methods. This the nature of the Western Union funds transfer. The payee gives by pen or paper, or even orally the unique code. 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as user terminal, settlement device, and a settlement terminal merely uses a computer as a tool to perform an abstract idea. Specifically, the user terminal, settlement device, and a settlement terminal performs the steps or functions of “(i) receive a settlement amount;(ii) transmit to the settlement device (a) the settlement amount, (b) account information, and (c) user’s identity;(iii) generate a one-time password;(iv) sending the one-time password from the user terminal to the settlement terminal; (i) based on receiving the settlement amount, account information, and the user’s identity, authenticate the user and determine whether the user has sufficient funds; wherein sufficient funds includes a balance equal to or greater than the request amount;(ii) generate temporary permission information;(iii) transmit temporary permission information to the user terminal;(iv) generate a one-time password equal to the one-time password associated with the user’s terminal;(v) performing final determination;(vi) subtracting by the settlement device the amount from the user’s balance;(vii) allowing payment to an administrator; (i) transmit to the settlement device the user terminal’s one-time password.” as a tool to implement the abstract idea. This does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea. Simply put, there is no linking between any of the three devices and the abstract idea as is illustrated below by the user roles played by humans. Further, instant claims 1 and 2 utilize the language of “administrator of the settlement terminal” which is just a Western Union associate.

    PNG
    media_image1.png
    759
    916
    media_image1.png
    Greyscale

Figure 1 reproduced from instant Spec. at Fig. 15 (Examiner's annotation showing no linking between computer technology and abstract idea)

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “(i) receive a settlement amount;(ii) transmit to the settlement device (a) the settlement amount, (b) account information, and (c) user’s identity;(iii) generate a one-time password;(iv) sending the one-time password from the user terminal to the settlement terminal; (i) based on receiving the settlement amount, account information, and the user’s identity, authenticate the user and determine whether the user has sufficient funds; wherein sufficient funds includes a balance equal to or greater than the request amount;(ii) generate temporary permission information;(iii) transmit temporary permission information to the user terminal;(iv) generate a one-time password equal to the one-time password associated with the user’s terminal;(v) performing final determination;(vi) subtracting by the settlement device the amount from the user’s balance;(vii) allowing payment to an administrator; (i) transmit to the settlement device the user terminal’s one-time password.” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of organizing human activity. As discussed above, taking the claim elements separately, the user terminal, settlement device, and a settlement terminal performs the steps or functions of “(i) receive a settlement amount;(ii) transmit to the settlement device (a) the settlement amount, (b) account information, and (c) user’s identity;(iii) generate a one-time password;(iv) sending the one-time password from the user terminal to the settlement terminal; (i) based on receiving the settlement amount, account information, and the user’s identity, authenticate the user and determine whether the user has sufficient funds; wherein sufficient funds includes a balance equal to or greater than the request amount;(ii) generate temporary permission information;(iii) transmit temporary permission information to the user terminal;(iv) generate a one-time password equal to the one-time password associated with the user’s terminal;(v) performing final determination;(vi) subtracting by the settlement device the amount from the user’s balance;(vii) allowing payment to an administrator; (i) transmit to the settlement device the user terminal’s one-time password.”. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 3-6 further describe the abstract idea of organizing human activity. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 3 recites “user ID” which does not serve to link. Claim 4/5 recites distance which fails to link and only serves as authenticating the user like the passcode. Claim 6 only cancels a transaction. Claim 23 relates to mathematical components related to power. Claim 24 relates to OTP. Therefore, the dependent claims are also not patent eligible. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

I. Means Plus Function
Claims 1/2 recite limitations that utilized the word “unit” in the language of “OTP generation unit” (found in at least the user terminal in the settlement device), “recording unit,” “a credit determination unit,” “deposited balance recording unit,” “final determination unit,” and other units.
Claim 1 uses “means” nineteen (19) times. 
Unit in Spec.
Reading in light of the Spec., the language of “unit” appears 693 times (using CTL+F). For example, page 120 discloses unit in the context of “main control unit 121 collect the position information....and sends [data] to the data input/output unit 123.” Page 121 of the Spec discloses “the one-time password [is] generated by the OTP generation unit 227.” See also, Spec. at pp. 5, 6. As such, “unit” is not given any special meaning. While considering the context of computer technology, the Spec. does not outline whether it is implemented in hardware, software, or both.
Means in Spec.
Page 82 recites: “recording means of the main control unit 121.” P. 53 recites: “integrated recording means.” While considering the context of computer technology, which may be hard ware or software, it is unclear whether means is to be taken as a nonce word or whether the language of means encompasses software, hardware, or both (i.e., it is taken as broad).
Analysis
Claim limitations has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether “unit” is coupled to (i) hardware, (ii) software, (iii) both hardware or software, or (iv) “unit” encompasses a backbox and is taken as a nonce word. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 3-6 recite similar language and are rejected under the same line of reasoning and are rejected as each includes all the limitations found in independent claim 2.

II. Means Plus Function
Claims 1 and 2 recite the language of “unit” as outlined above. Assuming arguendo that unit is a nonce word and 112(f) invocation is intended by Applicant, the units outlined above do not have corresponding structure/function.
Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. For computer-implemented means-plus-function limitations, the corresponding structure includes both the computer and the algorithm that performs the recited functions. The specification does not provide the particular structure of the units. That is, the Spec. does not outline if they are hardware or software or both. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 3-6 recite similar language and are rejected under the same line of reasoning and are rejected as each includes all the limitations found in independent claim 2.

III. Prolix
MPEP 2173.05 holds:
Examiners should reject claims as prolix only when they contain such long recitations or unimportant details that the scope of the claimed invention is rendered indefinite thereby. Claims are rejected as prolix when they contain long recitations that the metes and bounds of the claimed subject matter cannot be determined.
Id; see also MPEP 2173.05 (“maze of confusion”).
As to the facts and outlined in the claim construction section above, elements (a) through (c) can be distilled to a user terminal, a settlement device, and a settlement terminal as the below elements recite similar language. As to the law, Examiner concludes the claim language is prolix as there exists unimportant details.
As to the facts, element (g3) outlined above duplicates language in view of the previous element of (g2). As to the law, this language only then creates long recitations that obfuscate the metes and bounds of the claims. The same applies for at least elements (g5), (i2), and (j) outlined and explained above.
The claims as a whole utilize the language of “unit” (12) times and “means” (19) times. The claims as a whole are not written in semicolon form and are without paragraph. That is, it is unclear how many elements exists within the claims. Claims 1 and 2 are thus rejected as a whole.
Additionally, in Remarks (2022-05-13), Applicant has taken a materially inconsistent position. A review of the record as a whole, however, shows that the Examiner engaged in an affirmative construction for the purposes of §§101 and 103. Non-Final Rejection (12/14/2021) at para. 8 (“Failure to traverse this construction will amount to a concession.”) (emphasis added). That is, the scope of the claims is unclear Applicant appears to argues that claims 1 and 2 do differ in scope when the Examiner when replying to the objection. Further, for §103 in Remarks (2022-05-13), Applicant does not separately argues claims 1 and 2.
Claims 3-6 recite similar language and are rejected under the same line of reasoning and are rejected as each includes all the limitations found in independent claim 2.
Claims 23-24 are additionally prolix and are rejected under the same line of reasoning. However, additionally the Examiner notes that claim 23 recites: “The settlement system of claim 1.” But then goes on to impose an additional limitation to “the settlement device” in the second paragraph. Claim 24, similarly, is directed towards: “The user terminal” but imposes a limitation “at the settlement device.” Following Applicant’s Remarks (2022-05-13) at p. 21 and the corresponding infringement analysis (without the citation to authorities), the metes and bounds are unclear.

IV. Unclear Scope
Regarding the OTP, claims 1 and 2 recite OTP in the user terminal being generated before the OTP in the settlement device as follows: “user terminal...generates a one-time password [...] settlement device...generates a one-time password identical to the one-time password which is generated in the user terminal....” By contrast, claims 1 and 2 recite the OTP in the user being generated after the one in the settlement device as follows: “the user terminal...generates the one-time password; if the one-time password in the user terminal has been passed from the user terminal to the settlement terminal by inputting the one-time password into the settlement terminal...” First, given the two section above, it is unclear to a POSITA, how many OTP’s are being generated. That is, the first set appears to have two OTP’s whereas the second set appears to have three OTPs. Second, it is unclear when the user terminal OTP is generated relative to the settlement terminal OTP. Third, it is unclear whether Applicant is claims multiple embodiments. For example, given that conditional language has a limiting effect in system claims, see MPEP 2111, (i.e., the “if” or other optional language), it is unclear whether there are two embodiments being claimed thereby narrowing the claim language.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20200380501A1 Ramanathan in view of US6539364 Moribatake.

    PNG
    media_image2.png
    883
    1083
    media_image2.png
    Greyscale

Figure 2 reproduced from Ramanathan (analogizing three (3) computing devices to instant Application)

Regarding claims 1-2, Ramanathan teaches:
a user terminal; (Fig. 7 Item 110)
a settlement device (Fig. 7 Item 130), wherein the settle device comprises a recording unit for identifying a user balance (0034 “account balance information”); (Examiner is taking “recording unit” for the purposes of compact prosecution as a software unit.)
a settlement terminal (Fig. 7 Item 150);
wherein the user terminal, settlement device, and settlement terminal are connected to a network; (Fig. 7 Item 170)
wherein the user terminal is configured to (Fig. 7 Item 110):
(i) receive a settlement amount; (Fig. 3 Item 306; 0041 (discussing that the “payer may submit a payment amount”)
(ii) transmit to the settlement device (Fig. 3 Item 316; 0041) (a) the settlement amount (same), (b) account information (Fig. 7 Item 704; 0075 “payer account information”), and (c) user’s identity (0075 “identifying information for the payer computing device”, 0076 “validating the payer”);
(Note: Examiner submits that identifying a payer is taught expressly, 0076. As such, implicit teaching as transmitting payer identity information is taught. MPEP 2144.01. Without conceding, Examiner submits that a POSITA of ordinary creative would find it obvious to take the interface of Fig. 3 and add an additional block for verification purposes as it clear to take a user name, much like going to a bank in person, and providing a name or driver’s license in order to access a bank account or equivalent. See Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330, 92 USPQ2d, 1849, 1854 (Fed. Cir. 2009).)
wherein the settlement device is configured to (Fig. 7 Item 130):
(i) based on receiving the settlement amount, account information, and the user’s identity (Fig. 3 Item 316, Fig. 7 Item 704, 0041, 0075), authenticate the user (0076 “validating the payer”) and determine whether the user has sufficient funds (0034 “balance”); 
(Note: Relying on MPEP 2144.01, Examiner submits that sufficient funds is taught as an account balance is maintained by the financial institution system. Without conceding, however, a POSITA is a person of ordinary creativity and a POSITA would find it clear to update a balance and maintain the balance using addition and subtraction as needed. See Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1330, 92 USPQ2d, 1849, 1854 (Fed. Cir. 2009).)
wherein sufficient funds include a balance equal to or greater than the request amount (0032 “deposit”, 0034 “balance”, 0038 “deposit”; see also 0015 (discussing accounts and “depositary financial institution”));
(Note: Examiner is again relying on Perfect Web, supra.)
(ii) generate temporary permission information; 
(Note: Examiner is taking “temporary” as a temporal limitation. As such, time stamp meets this limitation as it is associated with the validation/redemption, see 0040, 0044, 0045, et seq. See also Fig. 7 Item 724 & 0080. Assuming arguendo that Fig. 7, which is the embodiment Examiner is relying on, does not teach expressly and/or implicitly, Examiner submits that a POSITA is a person of ordinary level of creativity, see MPEP 2143. As such, a POSITA would motivation to combine Fig. 5 & 0063 (also see Fig. 4 & 0056) and the time limiters into Fig. 7 in order to increase security.)
(iii) transmit temporary permission information to the user terminal (Fig. 7 Item 712; 0078);
(iv) generate a one-time password equal to the one-time password associated with the user’s terminal (Fig. 7 Item 710; 0077);
(v) performing final determination (Fig. 7 Item 724; 0080);
(Note: Examiner submits that a POSITA of ordinary level of creativity, see MPEP 2143, would appreciate that information can be agglomerated, see 0077 (“embedded within the payment code”). As such, it is obvious to separate an agglomerated set of data and send multiple transmissions.)
(vi) subtracting by the settlement device the amount from the user’s balance (0034 “balance”, 0080 “routes the payment”);
(Note: Examiner is again relying on Perfect Web, supra.)
(vii) allowing payment to an administrator (Fig. 1 Item 160; 0037-0038 “providing payment the payment amount to the payee”);
(Note: Examiner note that the recipient computer system 160 may be used in Fig. 7, see 0081.)
wherein the settlement terminal is configured to: (Fig. 7 Item 150)
(i) transmit to the settlement device the user terminal’s one-time password (Fig. 7 Item 722; 0080).

Ramanathan does not expressly teach:
user’s identity
include a balance equal to or greater than the request amount subtracting by the settlement device the amount from the user’s balance 

Moribatake teaches:
[transmitting] user’s identity (Fig. 3 Item IdU; col. 4 ll. 40-67)
[balance update 190] include a balance equal to or greater than the request amount (Fig. 3 Items 100, 190; Fig. 5 Items 100, 190; col. 4 ll. 60-64, col. 6 ll. 1-29) subtracting by the settlement device the amount from the user’s balance (col. 4 ll. 53-67)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the passkey system of Ramanathan with the balance unit and user information in order (i) to keep balance within a user account in order ensure sufficient funds and (ii) to verify a user when attempting to access an account. 

Regarding claim 3 Ramanathan teaches:
the user information includes both a user ID inputted by the user with the user terminal input means, and unique terminal information allocated to each user terminal that is the user terminal. (0070 discloses a second, third, and fourth pass key)

Regarding claim 4 Ramanathan teaches:
the user terminal comprises position information generation means that generates position information that is information for identifying a position where the user terminal exists (0076 “location”), and the user terminal transmission and reception means transmits the position information to the settlement device, and (Fig. 7 Item 708; 0076; see also 0040)
only if a position of the settlement terminal that has sent the one-time password from the user terminal with the settlement terminal transmission and reception means thereof is within a predetermined distance from the position identified by the position information generated in the position information generation means of the user terminal, the final determination unit of the settlement device permits the payment from the user of the user terminal to the administrator of the settlement terminal with the one-time password (Fig. 7 Item 708; 0076; see also 0040).

Regarding claim 5 Ramanathan teaches:
the user terminal transmission and reception means transmits the position information along with the amount information and the user information to the settlement device. (Fig. 7 Item 708; 0076; see also 0040)

Regarding claim 6 Ramanathan teaches a user interface (Fig. 3 (showing interface)) wherein the interface is used to transmit information to, for example, a bank. (Fig. 7 Item 704, 706; 0075). 
Neither Ramanathan nor Moribatake teach canceling a transaction. However, canceling a transaction is old and well known. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the system of Ramanathan/Moribatake with the old element of canceling after the transaction has been placed in order to remedy mistakes associated with payments. For example, a payer may change their mind after placing an order for a good/service. This would give flexibility for payers in order to meet customer needs.

Claims 23-24 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over US20200380501A1 Ramanathan in view of US6539364 Moribatake in view of Menezes.
Regarding claims 23 and 24, Ramanathan teaches:
The settlement system of claim 1, wherein, at the user terminal (0075)…and extracting a predetermined number of digits from the new value to be the one-time password…stored in the user terminal and the initial value is unique to the user terminal, and (0075)
at the settlement device, the one-time password (Fig. 7 Item 710; 0077)…and by extracting the predetermined number of digits from the new value to be the one-time password (Fig. 7 Item 710; 0077)…that is the same as the initial value stored in the user terminal (Fig. 7 Item 710; 0077).

Ramanathan and Moribatake do not teach but Moribatake teaches:
the one- time password is generated by raising at least one prior value to a predetermined power to obtain a new value (p. 113, p. 515-516)… and wherein both the prior value and the new value are generated based on an initial value (p. 113, p. 515-516)… is generated by raising the at least one prior value to the predetermined power to obtain the new value (p. 113, p. 515-516)… generated in the settlement device, and wherein both the prior value and the new value are generated based on an initial value stored in the settlement device (p. 113, p. 515-516)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the passkey system of Ramanathan-Moribatake with cryptographic of Menezes in order to create a strong OTP in polynomial time. Menezes at p. 87.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685        

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                             




    
        
            
        
            
    

    
        1 Remarks (05/13/2022) are herein referred to as “Rm.”
        2 Please see objection to Fig. 6 above.